11/5/2018                        2016-Fraud,
             Case 8:16-cv-01067-JSS          Inequitable Conduct,
                                       Document          174-1or Violation of Duty of Disclosure
                                                                  Filed 11/05/18            Page Affects
                                                                                                     1 All
                                                                                                         of Claims
                                                                                                            1 PageID 3351
                                                         EXHIBIT A




                   PATENTS TRADEMARKS IP LAW & POLICY PRODUCTS & SERVICES INVENTORS NEWS & NOTICES FAQs ABOUT US


               2016 Fraud, Inequitable Conduct, or Violation of Duty of Disclosure Affects All Claims
               [R­08.2017]
               A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent,
               renders all the claims thereof unpatentable or invalid. See Therasense Inc. v. Becton Dickinson and Co., 649 F.3d 1276, 1288, 99
               USPQ2d 1065, 1071 (Fed. Cir. 2011), Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (D.Del.
               1972) and Strong v. General Electric Co., 305 F. Supp. 1084, 162 USPQ 141 (N.D. Ga. 1969), aff’d, 434 F.2d 1042, 168 USPQ 8
               (5th Cir. 1970), cert. denied, 403 U.S. 906 (1971). In J. P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 1561, 223 USPQ 1089,
               1093­94 (Fed. Cir. 1984), the court stated:

                 Once a court concludes that inequitable conduct occurred, all the claims — not just the particular claims in which the
                 inequitable conduct is directly connected — are unenforceable. See generally, cases collected in 4 Chisum, PATENTS,
                 paragraph 19.03[6] at 19­85 n. 10 (1984). Inequitable conduct “goes to the patent right as a whole, independently of particular
                 claims.” In re Clark, 522 F.2d 623, 626, 187 USPQ 209, 212 (CCPA).

               The court noted in footnote 8 of Stevens:

                 In In re Multiple Litigation Involving Frost Patent, 540 F.2d 601, 611, 191 USPQ 241, 249 (3rd. Cir. 1976), some claims were
                 upheld despite nondisclosure with respect to others. The case is not precedent in this court.

               As stated in Gemveto Jewelry Co.v. Lambert Bros., Inc., 542 F. Supp. 933, 943, 216 USPQ 976, 984 (S. D. N. Y. 1984) (quoting
               Patent Law Perspectives, 1977 Developments, § G.1 [1]­189):

                 The gravamen of the fraud defense is that the patentee has failed to discharge his duty of dealing with the examiner in a
                 manner free from the taint of “fraud or other inequitable conduct.” If such conduct is established in connection with the
                 prosecution of a patent, the fact that the lack of candor did not directly affect all the claims in the patent has never been the
                 governing principle. It is the inequitable conduct that generates the unenforceability of the patent and we cannot think of
                 cases where a patentee partially escaped the consequences of his wrongful acts by arguing that he only committed acts of
                 omission or commission with respect to a limited number of claims. It is an all or nothing proposition. [Emphasis in original.]

                                                                                                                                            [top] (#top)




                 This page is owned by Patents.                                                                   Last Modified: 01/24/2018 17:18:53




https://www.uspto.gov/web/ofﬁces/pac/mpep/s2016.html                                                                                                       1/1
